Case 1:20-cv-22044-JEM Document 51 Entered on FLSD Docket 08/21/2020 Page 1 of 3


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  GOVERNMENT EMPLOYEES INS. CO.; et al                                Case No.: 20-CV-22044-JEM

         Plaintiffs,

  v.

  MANUEL V. FEIJOO, MANUEL V. FEIJOO, M.D.,
  P.A., et al.

         Defendants.
                                                            /

                           DEFENDANTS FEIJOO and FEIJOO PA’s
                            MOTION FOR EXTENSION OF TIME

         Defendants, MANUEL V. FEIJOO, and MANUEL V. FEIJOO, M.D., P.A., (collectively,
  “Feijoo”) move for a five-day extension of time to serve their reply in support of their motion to
  dismiss and state:
         1.      On 8/3, Feijoo served his Motion to Dismiss and to Strike Certain Allegations in the
  Complaint [DE 38]
         2.      On 8/7, Jose Estevez Defendant served his suggestion of bankruptcy [DE 42].
         3.      On 8/17, Geico filed its Response [DE 50] to Feijoo’s motion.
         4.      On 8/19, the Court entered an Order requiring Geico to brief why the case is not
  subject to the automatic stay. On 8/20, Geico did so.
         5.      On 8/20, the Court entered an order [DE 50] that the case was stayed only as to
  Defendant Jose Estevez
         6.      Feijoo’s Reply in support of the motion to dismiss is due, absent an extension, on
  Monday, 8/24. Due to the undersigned’s other litigation matters, and question about wether the case
  was stayed, the undersigned needs five additional days to submit Feijoo’s reply.
         7.      This motion is made in good faith and not for purposes of delay.
                               Certificate of Good Faith Conference
         The undersigned conferred with opposing counsel, Yonatan Bernstein, regarding this request,
  but he would not agree to the extension.
         WHEREFORE, Defendants, Dr. Feijoo and his P.A., move for a five-day extension of time
  allowing him to file the Reply on or before August 31, 2020.
Case 1:20-cv-22044-JEM Document 51 Entered on FLSD Docket 08/21/2020 Page 2 of 3




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 21, 2020, I have filed the foregoing document with
  the Clerk of Court using the CM/ECF system and that a copy was electronically served upon all
  persons on the below service list in the manner specified, either via transmission of Notices of
  Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or
  parties who are not authorized to receive electronically Notices of Electronic Filing

                                                      THE PIVNIK LAW FIRM
                                                      7700 N. Kendal Drive, Suite 703
                                                      Miami, FL 33156
                                                      Tel: 305-670-0095
                                                      Email: Pivniklaw@aol.com
                                                             Jpivnik@Pivniklaw.com

                                                      By: /s/ Jerome A. Pivnik
                                                         Jerome A. Pivnik, Esq.
                                                         Fla. Bar No.: 400408

                                         SERVICE LIST

  For Plaintiffs:

  John P. Marino (FBN 814539)
  Lindsey R. Trowell (FBN 678783)
  Kristen Wenger (FBN 92136)
  SMITH, GAMBRELL & RUSSELL, LLP
  50 North Laura Street, Suite 2600
  Jacksonville, Florida 32202
  Phone: (904) 598-6100
  Facsimile: (904) 598-6204
  ltrowell@sgrlaw.com
  jmarino@sgrlaw.com
  kwenger@sgrlaw.com

  Yonatan Bernstein
  RIVKIN RADLER LLP
  926 RXR Plaza
  Uniondale, New York 11550
  Phone: (516) 357-3000
  Facsimile: (516) 357-3333
  max.gershenoff@rivkin.com
  yonatan.bernstein@rivkin.com


                                                -2-
Case 1:20-cv-22044-JEM Document 51 Entered on FLSD Docket 08/21/2020 Page 3 of 3




  For Defendants:        We Care Medical Services, Inc, and Manuel Martinez Varela

  Law Offices of Carlos Cruanes, P.A.
  815 N.W. 57th Avenue, Suite 401
  Miami, Florida 33126
  Telephone: (786) 378-8189
  Facsimile: (305) 631-1816

  For Defendants:        Accident Rehab Associates Inc, d/b/a American Medical & Rehab Center,
                         Alejandro Vasquez, Maria Vasquez and Erick Salado, Md.,

  Ronald E. D’Anna
  Florida Bar No.: 357405
  D’ANNA LEGAL, PLLC
  2000 Glades Road, Suite 300
  Boca Raton, Florida 33431
  Telephone: (561) 962-6563, (561) 866-6122
  rdanna@dannalegal.com; lheron@dannalegal.com

  For Defendants:        Miami Medical Group, Inc., Juan Jimenez, Graciela Jimenez, Jose Marquez,
                         M.D., Maria Nodarse, D.C., Yara Vazquez and Hai Uzan

  Kenneth Schurr, Esq.
  2030 S. Douglas Rd.
  Coral Gables, FLA 33134

  Andrew P. Baratta (Pa. Bar No. 82250)
  Pro Hac Vice Pending
  Baratta, Russell & Baratta
  3500 Reading Way
  Huntingdon Valley, Pa. 19006
  215-914-2222
  215-914-2118 (facsimile)
  andrew@barattarussell.com

  For Defendants:        New Life Clinical Services, Inc.

  Alexander Alvarez, Esq.
  The Alvarez Law Firm
  3251 Ponce de Leon Blvd, Coral Gables, FL 33134
  Alex@AAlvarezlawfirm.com
  Anamaire@AAlvarezlawfirm.com



                                                  -3-
